
	

114 HR 64 IH: Candace’s Law
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 64
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To encourage States to provide for enhanced sentencing penalties for persons convicted of
			 committing, or attempting to commit, an act of domestic violence in the
			 presence of minor children.
	
	
		1.Short titleThis Act may be cited as the Domestic Violence Enhanced Penalty Act of 2015 or as Candace’s Law.
		2.FindingsThe Congress finds as follows:
			(1)Approximately 1 in 4 women will experience domestic violence during her lifetime and every year, 1
			 in 3 women who is a victim of homicide is murdered by her current or
			 former partner.
			(2)Every year, more than 3 million children witness domestic violence in their homes and children who
			 live in homes where there is domestic violence also suffer abuse or
			 neglect at high rates.
			(3)Children are more likely to intervene when they witness severe violence against a parent, which
			 places them at great risk for injury or even death.
			(4)Girls who witness domestic violence are more vulnerable to abuse as teens and adults and boys who
			 witness domestic violence are more likely to become adult abusers of their
			 partners, their children, or both, thus continuing the cycle of violence
			 in the next generation.
			(5)Most domestic violence incidents are never reported.
			(6)Family members, close friends, co-workers, and other persons close to a victim of domestic violence
			 frequently observe things that lead them to suspect that their loved
			 one or colleague is being abused but do not feel they possess the
			 knowledge and skills needed to provide constructive assistance that can
			 make a real difference in the life of the victim.
			(7)Domestic violence costs the national economy more than $37 billion a year in law enforcement
			 involvement, legal work, medical and mental health treatment, and lost
			 productivity.
			3.Incentive for States to Enact Enhanced Sentencing Provisions for Persons Convicted of Committing
			 Act of Domestic Violence in the Presence of a Minor Child
			(a)In generalFor each fiscal year after the expiration of the period of implementation specified in subsection
			 (b), a State shall provide by law enhanced sentencing provisions for
			 persons convicted of committing, or attempting to commit, an act of
			 domestic violence in the presence of minor children.
			(b)Period for implementation by states
				(1)DeadlineEach State shall implement this section before 2 years after the date of the enactment of this Act.
				(2)ExtensionsThe Attorney General may authorize up to one 1-year extension of the deadline in paragraph (1).
				(c)Failure of state To comply
				(1)In generalFor any fiscal year after the end of the period for implementation under subsection (b), a State
			 that fails, as determined by the Attorney General, to substantially
			 implement this section shall not receive 20 percent of the funds that
			 would otherwise be allocated for that fiscal year to the State under the
			 Violence Against Women Act of 2000.
				(2)State constitutionality
					(A)In generalWhen evaluating whether a State has substantially implemented this section, the Attorney General
			 shall consider whether the State is unable to substantially implement this
			 section because of a demonstrated inability to implement certain
			 provisions that would place the State in violation of its constitution, as
			 determined by a ruling of the State’s highest court.
					(B)EffortsIf the circumstances arise under subparagraph (A), then the Attorney General and the State shall
			 make good faith efforts to accomplish substantial implementation of this
			 section and to reconcile any conflicts between this section and the
			 State’s constitution. In considering whether compliance with the
			 requirements of this section would likely violate the State’s constitution
			 or an interpretation thereof by the State’s highest court, the Attorney
			 General shall consult with the chief executive and chief legal officer of
			 the State concerning the State’s interpretation of the State’s
			 constitution and rulings thereon by the State’s highest court.
					(C)Alternative proceduresIf the State is unable to substantially implement this section because of a limitation imposed by
			 the State’s constitution, the Attorney General may determine that the
			 State is in compliance with this Act if the State has implemented, or is
			 in the process of implementing, reasonable alternative procedures or
			 accommodations that are consistent with the purposes of this Act.
					(D)Funding reductionIf a State does not comply with subparagraph (C), then the State shall be subject to a funding
			 reduction as specified in paragraph (1).
					(3)ReallocationAmounts not allocated under subpart 1 of part E of title I of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3750 et seq.) to a State for failure to
			 substantially implement this section shall be reallocated under such
			 subpart to States that have not failed to substantially implement this
			 section or may be reallocated to a State from which they were withheld to
			 be used solely for the purpose of implementing this section.
				(d)Definition of stateIn this section the term State shall have the meaning given such term in section 901(a) of Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3791(a) et seq.).
			
